DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on January 19, 2021 is acknowledged.
Claims 4-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
single interval (not intervals) therebetween in a seat transverse direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 10,525,922 B1). Lin discloses a passenger protecting device 20 comprising: a first inflating portion (22 and/or 24) that is provided between vehicle seats 15 disposed so as to face one another (Fig. 1; column 1, lines 15-35), and that inflates in a vehicle vertical direction with respect to a floor 16 of a vehicle body due to gas being supplied to an interior of the first inflating portion; and a second inflating portion 21 that is connected to the first inflating portion and that inflates due to gas being supplied thereto from the first inflating portion, in a state after inflation, the second inflating portion being disposed so as to face, in a seat longitudinal direction, passengers in a state in which the passengers are seated in the vehicle seats that are disposed so as to face one another, and being apart from the floor of the vehicle body. The second inflating portion includes a head portion-facing portion 21 that, after inflating, is disposed so as to face, in the seat longitudinal direction, head portions of the passengers in the state in which the passengers are seated in the vehicle seats that are .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Lin et al. (US 10,525,922 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (US 10,525,922 B1) in view of Suemune et al. (US 9,650,014 B2). Lin teaches the limitations of claim 1, as explained above. In Lin, a first partitioning wall-shaped member 28, which connects the floor of the vehicle body and the second inflating portion and which partitions, in the seat longitudinal direction, a region between the vehicle seats that are disposed so as to face one another, is provided at a lower side of the second inflating portion after inflation (Fig. 4). If it is found that Lin does not anticipate claim 2, then claim 2 would still be obvious over Lin in view of Suemune. Lin further teaches that the passenger protecting device may include “one or more tethers 28” (column 4, line 58) that extend across the aperture 26 (Fig. 4). Suemune teaches a plurality of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616